Russell, C. J.
1. When tliore are reasonable inferences which can be drawn from the evidence which will support a material contention of a party to a cause, it is error to direct the jury to render a verdict adverse to this party. It is always error to direct a verdict when the jury would be authorized to find a verdict to the contrary. However, when the uncontradicted evidence so demands a particular verdict that a finding upon the facts to the contrary would be contrary to law, the court may direct the verdict which the facts demand and which therefore the law requires.
2 On previous writ of error (Johns v. Lay-Hall Grocery Co., 170 Ga. 505, 153 S. E. 72) the judgment of the lower court was reversed because the court erred in refusing the motion for new trial, this court holding that the plaintiff in fi. fa. had failed to carry the burden imposed by law in this claim case. Upon the trial now under review the evidence in behalf of both parties was substantially the same as upon the former trial, and demanded a finding in favor of the claimant.
3. Eor the reasons stated above, the court did not err in directing a verdict in favor of the claimant and against the plaintiff in fi. fa., and in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

Joseph M. Lang, for plaintiff.
F. A. Cantrell and J. H. Paschall, for defendant.